Citation Nr: 0007471	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-42 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
fracture of the left little finger, currently rated 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in September 1994 with 
over 15 years' active military service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating action by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).  This determination, in pertinent part, 
granted the veteran service connection for residuals of a 
fracture of the right little finger and rated this disability 
as noncompensably disabling.  The veteran has expressed 
disagreement with the noncompensable disability evaluation 
assigned by the RO.  

This case was previously before the Board and, in September 
1998, was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  While in remand status, the RO has 
recharacterized the issue on appeal as entitlement to an 
increased evaluation for residuals of a fracture of the left 
little finger.  In this regard, the Board notes that 
VAOPGCPREC 50-91 (O.G.C. Prec. 50-91, March 29, 1991) held 
that 38 U.S.C. § 359 (since redesignated as 38 U.S.C. § 1159) 
did not prohibit the redesignation of an existing service-
connected rating to accurately reflect the actual anatomical 
location of the injury or disease resulting in the veteran's 
disability, provided the redesignation did not result in the 
severance of service connection for the disability in 
question.


FINDING OF FACT

The veteran's service-connected residuals of a fracture of 
the left finger consist of a fused proximal interphalangeal 
(PIP) joint with no motion at that joint; the disability 
involving the left fifth finger is not equivalent to 
extremely unfavorable ankylosis or amputation.  






CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a 
fracture of the left fifth finger have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40 and 4.71a, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records shows that, 
beginning in 1990, the veteran was noted in service to have 
chronic dislocation of the left fifth finger following an 
injury.  The veteran reported that he had injured his finger 
as the result of having it smashed by a paving machine.  An 
X-ray of the left fifth digit in October 1991 was interpreted 
to reveal subluxation with posterior and medial angulation at 
the PIP joint as well as a small avulsion fracture fragment 
laying on the lateral surface of the distal shaft first 
phalanx.  The veteran underwent an open reduction internal 
fixation (ORIF) in late October 1991 involving arthrodesis of 
the left small finger PIP joint.

On his initial post service VA examination in February 1995, 
the veteran reported a history of a fracture of his left 
small finger and related decreased flexion.  On physical 
examination a flexion deformity of the left small finger was 
noted.  There was a lack of any mobility of the PIP joint by 
virtue of a pin being in place.  An X-ray of the left hand 
showed a fusion procedure at the PIP joint of the fifth 
finger.  There were two metallic pins and a wire transfixing 
the joint and the joint space was observed to be obliterated.  
The proximal ends of the pins protruded slightly through the 
dorsal cortex of the proximal phalanx and the distal ends 
protruded slightly through the volar cortex of the middle 
phalanx.  Otherwise, the X-rays were unremarkable and without 
evidence of recent fractures, bone destruction or periosteal 
reaction.

Service connection for residuals of a fracture of the left 
hand (identified as the right little finger) was granted by 
an RO rating action in October 1995.  This disorder was rated 
noncompensably disabling under Diagnostic Code 5299-5227, 
effective from October 1994.

In June 1999 the veteran underwent VA examination of his left 
little finger pursuant to the Board's September 1998 remand.  
On this examination, the veteran reported an injury to his 
left little finger as a result of it being slammed by a 
tailgate while he was in the process of shoveling asphalt.  
He further reported the functional problems with his left 
little finger thereafter led to surgery in 1989, consisting 
of a pinning procedure of the finger.  The veteran complained 
that his left little finger is currently "useless" and "just 
there."  He said that although it is helpful in gross grip 
and using large tools, for small objects and small tools, he 
feels the finger is not functional.  He said that the problem 
with his finger has not caused any effect on his basic 
activities of daily living but somewhat affected his job in 
construction with use of multiple tools.  On physical 
examination the veteran's left little finger showed an 
abnormal position with some extension at the 
metacarpophalangeal joint and approximate 10 to 15 degrees of 
flexion at the PIP joint.  There was a scar noted that 
circled the finger and was approximately 7 centimeters long.  
Sensation to touch was intact on the palmar and posterior 
aspect of the little finger.  There was normal motion at the 
metacarpophalangeal joint of that finger.  There was no 
motion at the fused PIP joint.  There was an appearance of 
grossly normal motion at the distal and phalangeal joint.  
Gross grasp appeared to be intact to testing.  The veteran 
was able to move his left little finger to a point 
approximately 1 centimeter from the palmar surface in 
attempting to touch the fingers to the palm.  Status post 
injury to left little finger with subsequent fusion of the 
PIP joint and decreased function was the diagnostic 
impression.  The examining physician indicated in a 
subsequent correspondence to the RO that the veteran's left 
fifth finger was not swollen and/or painful on objective 
demonstration or limited in motion or impaired due to pain.  




Analysis

The Board initially notes that it finds that the veteran's 
claim for an increased rating for residuals of a left fifth 
finger fracture to be well grounded within the meaning of 
38 U.S.C.A. § 5107(a), and that the claim is plausible.  All 
relevant facts pertaining to this claim have been developed 
to the extent possible, and no further assistance to the 
veteran is required to satisfy the VA's duty to assist in the 
development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Further, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5227, favorable or unfavorable ankylosis of the fifth 
left (major or minor) finger is evaluated as 0 percent 
disabling.  Extremely unfavorable ankylosis of the left fifth 
finger may be rated an analogous to an amputation and 
evaluated under Diagnostic Code 5156.  Under the provisions 
of this diagnostic code, a 10 percent evaluation will be 
assigned for amputation of the fifth finger of a hand without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  Extremely unfavorable ankylosis of a 
finger is deemed to exist if all the joints of the finger are 
ankylosed in extension or in extreme flexion.

On recent VA examination it was noted that while the 
veteran's PIP joint was fused at approximately 10 to 15 
degrees of flexion, motion of that finger at the 
metacarpophalangeal, distal and phalangeal joints was normal.  
The veteran could approximate the left fifth finger within 1 
centimeter of his palm and there was no indication of painful 
motion.  Such findings do not constitute or more nearly 
approximate extremely unfavorable ankylosis of the finger so 
as to warrant a compensable evaluation under Diagnostic 
Code 5156.  Since the provisions of Diagnostic Code 5277 do 
not otherwise provide for a compensable rating, an increased 
evaluation for the veteran's left fifth finger disability is 
not warranted.

At no time since service has the veteran's service-connected 
left finger disorder been more severely disabling than that 
reflected by the noncompensable rating and, thus, the veteran 
is not entitled to a "staged" rating for his service-
connected disorder as prescribed by the Court in Fenderson v. 
West, 10 Vet. App. 119 (1999).  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is proximately 
balanced such as to warrant its application.


ORDER

A compensable evaluation for residuals of a fracture of the 
left fifth finger is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

